 NEBRASKA METHODIST HOSPITAL619NebraskaMethodistHospital and Local No. 38,International Union of Operating Engineers, AFL-CIO, Petitioner.Case 17-RC-7624June 18, 1975DECISIONAND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN MURPHY AND MEMBERSFANNING, JENKINS, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved on October 24, 1974, anelection by secret ballot was conducted on Novem-ber 7, 1974, under the direction and supervision oftheRegionalDirector for Region 17 among theemployees in the stipulated unit. At the conclusion ofthe election, the parties were furnished with a tally ofballotswhich showed that, of approximately 25eligible voters, 25 cast ballots, of which 13 were forand 12 against the Petitioner, and none werechallenged. Thereafter, on November 14, 1974, theEmployer filed timely objections to the election. OnDecember 4, 1974, the Employer filed a motion to setaside the Stipulation for Certification Upon ConsentElection.In accordance with the National Labor RelationsBoard's Rules and Regulations and Statements ofProcedure,Series8,asamended, the RegionalDirector conducted an investigation and on Decem-ber 18, 1974, issued and duly served on the parties hisreport, recommendations on objections, and recom-mendations on the Employer's motion to set asidethe stipulation forCertificationUpon ConsentElection. The Regional Director recommended thatthe objections be overruled in their entirety, themotion to set asidethe stipulation be denied, andthat a certification of representative issue. Thereafter,the Employer filed timely exceptions to the RegionalDirector's report and supporting briefs.1In its motion to set aside the Stipulation for Certification UponConsent Election,the Employer,for the first time,contests the appropriate-ness of the unit it had stipulated to be appropriate.We note that theEmployer entered into the stipulation as to the appropriate unit with fullknowledge that the nonprofit hospital amendments to the National LaborRelations Act were about to take effect and at a time when the Board wasabout to consider cases arising from the amendments Thereafter, theRegional Director approved the stipulation, and the election was held. Weconclude that the Employer'smotion, filed subsequent to the RegionalUpon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The parties stipulated, and we find,' that thefollowing employees constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act:Allengineersandmaintenance employeesemployed by Nebraska Methodist Hospital at itsfacilities located in Omaha, Nebraska, but exclud-ing guards and supervisors within the meaning ofthe Act; and all other employees.5.The Board has considered the objections, theRegionalDirector's report, the exceptions, themotion, the briefs, and the entire record2 in this case,and hereby adopts the Regional Director's findings,conclusions, and recommendations.3CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Local No. 38, InternationalUnion of Operating Engineers, AFL-CIO, and that,pursuant to Section 9(a) of the National LaborRelations Act, as amended, the said labor organiza-tion is the exclusive representative of all theemployees in the unit found appropriate herein forthe purposes of collective bargaining in respect torates of pay,wages,hours of employment, 'or otherconditions of employment.Director'sapproval ofthe stipulation and subsequent to the holding of theelection, was untimely, and we shall thereforeadopt theRegional Director'srecommendation that the motion be denied.2Inasmuch as the record and briefs adequately present the issues andpositionsof theparties, the Employer's request for oral argument is demed.3The Employer'sexceptions,in our opinion, raise no material orsubstantial issues of fact or law which would warrant reversal of theRegional Director's findings and recommendations.218 NLRB No. 99